UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2006 [ ] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NO x As of December 11, 2007 the issuer had 175,933,752 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format: Yes oNox Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Condensed Balance Sheets as of September 30, 2006 and December 31, 2005 3 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2006 and 2005 4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2006 and 2005 5 Notes to Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis or Plan of Operation. 21 ITEM 3. Controls and Procedures. 24 PART II ITEM 1. Legal Proceedings 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 ITEM 6. Exhibits. 27 Signatures 28 2 DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, 2006 2005 ASSETS Current Assets Cash $ 41,076 $ 6,382 Trade accounts receivable, net of allowance for doubtful accounts of $24,333 and $24,300, respectively 60,125 17,031 Inventory 309,817 365,188 Prepaid expenses and other current assets 199,825 4,618 Total Current Assets 610,843 393,219 Property and Equipment, net of accumulated depreciation of $256,524 and $237,839, respectively 101,757 144,631 Intangible Assets - EPA Labels, net of accumulated amortization of $620,000 and $620,000, respectively 1,116,322 1,116,322 Total Assets $ 1,828,922 $ 1,654,172 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ 405,794 $ 59,090 Accrued liabilities 209,854 508,039 Checks drawn in excess of cash in bank - 10,481 Accrued interest payable 663,065 646,064 Accrued settlement obligations 287,415 360,540 Current portion of notes payable, net of unamortized discount of $98,468 and $0, respectively 1,086,448 1,267,963 Total Current Liabilities 2,652,576 2,852,177 Long-Term Notes Payable, net of current portion 1,785,563 1,785,563 Stockholders' Deficit Common stock, no par value; 300,000,000 shares authorized; 151,952,140 shares and 99,264,997 shares outstanding, respectively 22,989,013 21,836,822 Warrants outstanding 593,162 148,033 Accumulated deficit (26,191,392 ) (24,968,423 ) Total Stockholders' Deficit (2,609,217 ) (2,983,568 ) Total Liabilities and Stockholders' Deficit $ 1,828,922 $ 1,654,172 The accompanying notes are an integral part of these financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2006 2005 2006 2005 Sales $ 275,517 $ 224,823 $ 853,637 $ 449,935 Cost of Goods Sold 64,913 80,915 263,781 352,009 Gross Profit 210,604 143,908 589,856 97,926 Expenses Marketing and selling 107,586 56,881 312,606 226,825 General and administrative 1,148,877 123,611 1,880,859 1,036,349 Total Expenses 1,256,463 180,492 2,193,465 1,263,174 Loss from Operations (1,045,859 ) (36,584 ) (1,603,609 ) (1,165,248 ) Other Income (Expense) Interest expense (58,999 ) (58,875 ) (236,330 ) (275,931 ) Gain from termination of debt 138,500 - 616,970 11,887 Gain from sale of building - - - 72,360 Net Other Income (Expense) 79,501 (58,875 ) 380,640 (191,684 ) Net Loss (966,358 ) (95,459 ) (1,222,969 ) (1,356,932 ) Basic and Diluted Loss Per Share $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted-Average Common Shares Outstanding 148,913,259 95,762,866 122,448,336 95,192,100 The accompanying notes are an integral part of these financial statements. 4 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2006 2005 Cash Flows from Operating Activities Net loss $ (1,222,969 ) $ (1,356,932 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 41,317 34,283 Amortization of discount on notes payable 9,830 - Amortization of loan costs and license 4,815 124,000 Gain from debt termination (616,970 ) (11,886 ) Net loss (gain) on disposal of property and equipment 6,728 (79,194 ) Issuance of stock for services 898,660 55,111 Issuance of warrants for services 307,682 - Issuance of stock for financing costs - 122,398 Changes in operating assets and liabilities: Accounts receivable (43,094 ) (29,577 ) Inventory 55,371 85,332 Prepaid expenses and other current assets (4,076 ) (3,000 ) Accounts payable 357,161 195,438 Accrued liabilities (246,022 ) (156,854 ) Accrued interest payable 139,909 187,236 Net Cash Used in Operating Activities (311,658 ) (833,645 ) Cash Flows from Investing Activities Payments to purchase property and equipment (5,170 ) (7,130 ) Net Cash Used in Investing Activities (5,170 ) (7,130 ) Cash Flow from Financing Activities Proceeds from borrowings under notes payable 655,628 453,389 Cash paid for loan costs (58,500 ) - Principal payments on notes payable (162,000 ) (50,560 ) Payments for accrued settlement obligations (73,125 ) (79,428 ) Proceeds from issuance of common stock and warrants - 170,000 Collection of receivable from shareholder - 265,258 (Payments) proceeds from checks drawn in excess of cash in bank (10,481 ) 6,818 Net Cash Provided by Financing Activities 351,522 765,477 Net Increase (Decrease) in Cash 34,694 (75,298 ) Cash at Beginning of Year 6,382 85,260 Cash at End of Year $ 41,076 $ 9,962 The accompanying notes are an integral part of these financial statements. 5 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Nine Months Ended September 30, 2006 2005 Supplemental Disclosure of Cash Flow Information Cash paid during the year for interest $ 9,113 $ 46,802 Supplemental Schedule of Noncash Investing and Financing Activities Conversion of notes payable into common stock $ 150,000 $ 92,955 Mortgage note payable and accrued liabilities paid directly from the proceeds from the sale of land and building - 900,000 Common stock issued for a receivable from shareholder - 700,000 Receivable from shareholder offset against note payable, accrued interest and accrued liabilities - 434,742 Forfeiture of unvested common shares upon concellation of consulting agreement - 112,500 The accompanying notes are an integral part of these financial statements. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) is a California corporation operating in Utah as a developer and marketer of non-toxic pesticide products. The Company sells its products to both wholesale distributors and retail customers in the United States. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2005 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ended September 30, 2006 are not necessarily indicative of future results. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Business Condition– The Company generated revenue of $853,637 and incurred a loss from operations of $1,603,609 during the nine months ended September 30, 2006. At September 30, 2006, the Company had a total stockholders’ deficit of $2,609,217 and its current liabilities exceeded current assets by $2,041,733. In June 2005, three note holders of the Company filed suit in Federal Bankruptcy Court to force the Company into a Chapter 7 receivership and in February 2006 the Company filed a damage suit against those creditors. In April 2006 a settlement was reach whereby the creditor suit was dismissed and the Company was awarded damages through the relief of $248,175 in notes payable and $121,681 of accrued interest, the return to the Company of 207,275 shares of its common stock, which were cancelled, and the payment of $10,000. Accordingly, the Company was never under bankruptcy supervision of the court and the accompanying financial statements do not present any liabilities as subject to compromise. The ability of the Company to continue operations is dependent upon obtaining additional financing and being able to generate net profits in the future. Management believes that these events are likely to occur in the near future, even though no assurance thereof can be given. Additional financing arrangements have been negotiated and are discussed further in Notes 4 and 9. Cash and Cash Equivalents - Cash and cash equivalents include all highly liquid investments with original maturities of three months or less. Credit Risk - The carrying amounts of trade accounts receivable included in the balance sheets represent the Company’s exposure to credit risk in relation to its financial assets. The Company performs ongoing credit evaluations of each customer’s financial condition. The Company has not had any significant credit losses ion the past and maintains allowances for doubtful accounts and such allowances in the aggregate did not exceeded management’s estimations. 7 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Trade Accounts Receivable and Allowance for Doubtful Accounts - Trade accounts receivables and other receivables are carried at original invoiced amounts less an allowance for doubtful accounts. Inventory– The Company’s current inventory consists primarily of raw materials and is valued at the lower of cost or market, with cost being determined by the average cost method. Raw materials consist of the various active ingredients that comprise the Company’s products and shipping and packaging materials. When there is evidence that inventory values are less than original cost, the inventory is reduced to market value. The Company determines market value based on current prices and whether obsolescence exists. Property and Equipment – Property and equipment are stated at cost. Expenditures for normal repairs and maintenance are charged to operations as incurred. The cost of an asset and related accumulated depreciation are also charged to operations when retired or otherwise disposed. Depreciation is computed based on the estimated useful life of the assets using straight-line and accelerated methods. Useful lives for equipment range from 3 to 10 years. Intangible Assets– The Company’s intangible assets consist of the labels that are placed on its products and that have been registered as non-toxic insecticide products with the United States Environmental Protection Agency pursuant to the Federal Insecticide, Fungicide and Rodenticide Act. The Company recorded these labels at cost; however, it impaired the value thereof by $2,869,570 in 2003. During 2004 and for the first 6 months of 2005, the Company amortized the unimpaired value over an estimated useful life of 7 years using the straight-line method. In July 2005, the Company concluded that the estimated useful life of the labels was indefinite and will henceforth subject the labels to impairment if and when appropriate. The Company has not impaired the value of the labels since making this determination. Long Lived Assets– Long-lived assets are reviewed for impairment when events or changes in circumstances indicate that the carrying amount may not be recoverable. Recoverability of assets to be held and used is measured by comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount that the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Fair Value of Financial Instruments– Due to the short maturity of trade receivables and current liabilities, including trade payables, the carrying amount approximates fair value. The carrying amount reported for notes payable approximates fair value and interest rates on these notes approximate current interest rates given the current business condition of the Company. Revenue Recognition– The Company recognizes revenue from the sale of its products when (a) persuasive evidence of an arrangement exists, (b) delivery has occurred and no significant obligations remain, (c) the sales price is fixed and determinable and (d) collection is determined to be probable. Sales credits and price concessions are treated as a reduction of revenue. Product returns are permitted, but historically have occurred within a short period after the sale and are recognized as a reduction of revenue. Shipping and Handling Costs– Shipping and handling costs are billed to customers and are recorded as revenue and the associated costs are included in cost of revenues. 8 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Marketing and Selling Expenses– Marketing and selling expenses include the salaries and wages of its in-house sales force, advertising, product samples and promotional expenses. The Company designs and prints literature and marketing materials for its products, as well as promotional materials used in trade shows. Income Taxes – No income taxes have been paid or accrued for Federal tax purposes because the Company has had no net taxable income since inception. In accordance with SFAS 109, the Company recognizes the amount of income taxes payable or refundable for the current year and recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement amounts of certain assets and liabilities and their respective tax bases. Deferred tax assets and deferred liabilities are measured using enacted tax rates expected to apply to taxable income in the years those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance to the extent that uncertainty exists as to whether the deferred tax assets will ultimately be realized. Basic and Diluted Loss Per Share– Basic loss per share is computed by dividing the net loss by the weighted average number of shares outstanding during the period presented. At September 30, 2006, there were 8,200,000 potentially dilutive common shares related to convertible notes. At September 30, 2006 and 2005, there were potentially dilutive common shares outstanding relating to outstanding warrants to purchase 32,150,000 and 4,650,000 shares of common stock, respectively that were not included in the computation of diluted net loss per share as their effect would have been anti-dilutive. Stock-Based Compensation Plans - Effective January 1, 2006, the Company adopted SFAS No. 123R "Share Based Payment". This statement is a revision of SFAS Statement No. 123, and supersedes APB Opinion No. 25, and its related implementation guidance. SFAS 123R addresses all forms of share based payment ("SBP") awards including shares issued under employee stock purchase plans, stock options, restricted stock and stock appreciation rights. Under SFAS 123R, SBP awards will result in a charge to operations that will be measured at fair value on the awards grant date, based on the estimated number of awards expected to vest over the service period. Compensation cost for awards that vest will not be reversed if the awards expire without being exercised. The Company estimates the fair value of each stock option grant by using the Black-Scholes option pricing model. Prior to the Company's adoption to SFAS No. 123R, SFAS No. 123 required that the Company provide pro-forma information regarding net earnings and net earnings per share as if the Company's stock based awards had been determined in accordance with the fair value method described therein. The Company had previously adopted the disclosure portion of SFAS No. 148 "Accounting for Stock-Based Compensation - Transition and Disclosure," requiring quarterly SFAS No. 123 pro-forma disclosure. The pro-forma change for compensation cost related to stock-based awards granted was recognized over the service period. For stock options, the service period represents the period of time between the date of grant and the date each option becomes exercisable without consideration of acceleration provisions such as retirement or change of control. The Company is using the modified prospective method. The impact of this statement will require the Company to record a charge for the fair value of stock options granted on a prospective basis over the vesting period in the consolidated financial statements. As of September 30, 2006 and December 31, 2005, the Company has no unvested options and did not grant any options to employees during the nine months ended September 30, 2006. The adoption of SFAS 123R did not effect the Company's financial position, results of operations or cash flows for those years, but may have a material impact if options are granted in the future. 9 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Recently Enacted Accounting Standards– On January 1, 2006, the Company adopted SFAS No.151, Inventory Costs – An Amendment of ARB No.43, Chapter4 (“SFAS 151”). SFAS151 amends the guidance in ARB No.43, Chapter4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage). Among other provisions, the new rule requires that items such as idle facility expense, excessive spoilage, double freight, and re-handling costs be recognized as current-period charges. Additionally, SFAS151 requires that the allocation of fixed production overhead to the costs of conversion be based on the normal capacity of the production facilities. The effects of adoption of SFAS 151 were not material. In February 2006, the FASBissued SFASNo.155, Accounting for Certain Hybrid Financial Instruments— an amendment of FASB Statements No.133 and 140 (“SFAS155”). SFAS155 amends SFASNo.133, Accounting for Derivative Instruments and Hedging Activities and SFASNo.140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, and related interpretations. SFAS155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation and clarifies which interest-only strips and principal-only strips are not subject to recognition as liabilities. SFAS 155 eliminates the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS155 is effective for the Company for all financial instruments acquired or issued beginning January1, 2007. The impact of adoption of this statement on the Company’s consolidated financial statements is not expected to be material. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140 (SFAS 156). SFAS 156 amends SFAS 140 requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset. It also requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. SFAS 156 permits an entity to use either the amortization method or the fair value measurement method for each class of separately recognized servicing assets and servicing liabilities. SFAS 156 is effective for the Company as of January 1, 2007. The impact of adoption of this statement on the Company’s consolidated financial statements is not expected to be material. In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainties in Income Taxes, (FIN 48).FIN 48 clarifies the accounting for uncertainty in income taxes and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 is effective for fiscal years beginning after December 15, 2006.Management believes that adoption of this standard will not have a material impact on the Company's financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS 157), to eliminate the diversity in practice that exists due to the different definitions of fair value and the limited guidance for applying those definitions in GAAP that are dispersed among the many accounting pronouncements that require fair value measurements. SFAS No. 157 retains the exchange price notion in earlier definitions of fair value, but clarifies that the exchange price is the price in an orderly transaction between market participants to sell an asset or liability in the principal or most advantageous market for the asset or liability. Moreover, the SFAS states that the transaction is hypothetical at the measurement date, considered from the perspective of the market participant who holds the asset or liability. Consequently, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price), as opposed to the price that would be paid to acquire the asset or received to assume the liability at the measurement date (an entry price). 10 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SFAS No. 157 also stipulates that, as a market-based measurement, fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability, and establishes a fair value hierarchy that distinguishes between (a) market participant assumptions developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (b) the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). Finally, SFAS No. 157 expands disclosures about the use of fair value to measure assets and liabilities in interim and annual periods subsequent to initial recognition. Entities are encouraged to combine the fair value information disclosed under SFAS No. 157 with the fair value information disclosed under other accounting pronouncements, including SFAS No. 107, “Disclosures about Fair Value of Financial Instruments,” where practicable. The guidance in this Statement applies for derivatives and other financial instruments measured at fair value under SFAS No.133, “Accounting for Derivative Instruments and Hedging Activities,” at initial recognition and in all subsequent periods. The impact of adoption of this statement on the Company’s consolidated financial statements, if any, has not yet been determined. In September 2006, the FASB issued “Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans (an amendment of FASB Statements No. 87, 88, 106, and 132R)” (SFAS 158), which will require employers to fully recognize the obligations associated with single-employer defined benefit pension, retiree healthcare and other postretirement plans in their financial statements. Under past accounting standards, the funded status of an employer’s postretirement benefit plan (i.e., the difference between the plan assets and obligations) was not always completely reported in the balance sheet. Past standards only required an employer to disclose the complete funded status of its plans in the notes to the financial statements. SFAS No. 158 applies to plan sponsors that are public and private companies and nongovernmental not-for-profit organizations. The requirement to recognize the funded status of a benefit plan and the disclosure requirements are effective as of the end of the fiscal year ending after December 15, 2006, for entities with publicly traded equity securities, and at the end of the fiscal year ending after June 15, 2007, for all other entities. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The Company does not expect that the adoption of SFAS No. 158 will have a significant impact on the consolidated results of operations or financial position of the Company. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin 108 (SAB 108), “Considering the Effects of Prior year Misstatements When Quantifying Misstatements in Current Year Financial Statement”. SAB 108 clarifies the staff’s view regarding the process of quantifying financial statement misstatements. More specifically, the staff noted that certain registrants do not consider the effects of prior year errors on current year financial statements, thereby allowing improper assets or liabilities to remain unadjusted. The staff believes this approach is not in the best interests of the users of the financial statements. SAB 108 is effective for fiscal years ending on or after November 15, 2006 with earlier adoption encouraged. The Company is currently evaluating the impact that the adoption of SAB 108 will have, if any, on its financial statements and notes thereto. NOTE 2 – INVENTORY Inventory is comprised of the following: September 30, December 31, 2006 2005 Raw materials $ 296,168 $ 365,188 Finished goods 13,649 - Total Inventory $ 309,817 $ 365,188 11 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment are stated at cost. Expenditures for normal repairs and maintenance are charged to operations as incurred. The cost of an asset and related accumulated depreciation are also charged to operations when retired or otherwise disposed. Depreciation is computed based on the estimated useful life of the assets using straight-line and accelerated methods. Depreciation expense for the nine months ended September 30, 2006 and 2005 was $41,317 and $34,283, respectively. The components of property and equipment are as follows: Estimated Useful Life in September 30, December 31, Years 2006 2005 Computer equipment 3 to 5 $ 81,239 $ 103,585 Office furniture and equipment 5 31,432 33,275 Manufacturing equipment 5 to 10 245,610 245,610 Total Property and Equipment 358,281 382,470 Less: Accumulated depreciation (256,524 ) (237,839 ) Net Property and Equipment $ 101,757 $ 144,631 The Company owns association placer diatomaceous earth mining claims and placer diatomaceous earth mining claims, in the State of Oregon. The Company has not engaged in any mining operations and does not anticipate undertaking mining operations in the near future. The mining claims are carried at no cost. NOTE 4 – NOTES PAYABLE 12 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Notes payable is comprised of the following: September 30, December 31, 2006 2005 Revolving lines of credit with financial institution $ 44,436 $ 2,808 Cash advances from shareholder, unsecured 97,000 97,000 Convertible debenture payable to La Jolla Investment, LLC - 278,500 Unsecured 10% notes payable to investors, in default 306,980 323,155 Unsecured 12% notes payable to investors, in default 40,000 240,000 Unsecured 15% notes payable to investors, in default 286,500 286,500 Unsecured 24% notes payable to investors - 40,000 Unsecured 12% convertible promissory notes payable, net of discount of $98,468 and $0, respectively 311,532 - Unsecured 5% notes payable to shareholders, due in 2008 1,220,937 1,220,937 Unsecured 5% notes payable to vendors, due in 2008 564,626 564,626 Total Notes Payable 2,872,011 3,053,526 Less: Current portion 1,086,448 1,267,963 Long-Term Notes Payable $ 1,785,563 $ 1,785,563 Revolving Lines of Credit– As of December 31, 2005 the Company has unsecured, revolving credit notes with a financial institution totaling $2,808. Officers and shareholders of the Company guaranteed the credit notes payable. In July, 2006 the Company entered into a $50,000 line of credit with a bank.The line of credit bears interest at 9.75% per annum, is due on demand and requires monthly interest only payments. The line is unsecured and is personally guaranteed by a director of the Company.In July 2006, in conjunction with the issuance of the guarantee, the Company issued the director 500,000 shares of common stock valued at $8,500 or $0.017 per share, representing the closing market price on the date of issuance. Cash Advances from Shareholder – Prior to 2004, a shareholder advanced $97,000 of cash to the Company. During 2005, the shareholder agreed to not require any further interest payments. The cash advances are unsecured and have no stated maturity date. La Jolla Cove Investors– During December 2002, the Company entered into a convertible debenture agreement with La Jolla Cove Investors, Inc. (“La Jolla Cove”), who at the time was the named as an underwriter for a planned public offering of the Company’s common stock. La Jolla Cove advanced the Company $150,000 in 2002 and $100,000 in 2003, which advances were evidenced by a convertible debenture agreement that was to be repaid out of a portion of the proceeds from the public offering. On July 12, 2004, La Jolla Cove filed a complaint in the Superior Court of California, County of San Diego, naming the Company as the defendant. La Jolla Cove contended that the Company breached its contract with La Jolla Cove by failing to honor the convertible debenture agreement. La Jolla Cove claimed damages in the amount of $406,990 plus interest and penalties, which resulted in part from the $150,000 of advances to the Company in 2002 and $100,000 in 2003. The Company withdrew the registration statement for the public offering on November 18, 2004 and claimed that La Jolla Cove made unreasonable demands on the Company with respect to the registration statement. During 2005, the Company made principal payments on the convertible debenture of $7,763. The adjusted carrying amount of the convertible debenture was $278,500 at December 31, 2005.In June 2006, the Company reached a settlement with La Jolla Cove under which the Company paid La Jolla Cove $140,000 through July 2006 in full satisfaction of all amounts due under the convertible debenture and related interest and penalties and recognized a gain from termination of debt in the amount of $138,500 during the third quarter of 2006. 13 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS Bruce L. ShannonAttempted Bankruptcy Action–
